Citation Nr: 1217682	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  04-31 876A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to May 13, 2005, and in excess of 20 percent beginning May 13, 2005, for service-connected diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

In July 2008, the Board of Veterans' Appeals (Board) reopened a claim for service connection for posttraumatic stress disorder (PTSD) and remanded the issue, along with the increased rating issue noted on the title page and the issue of entitlement to a total disability rating based on individual unemployability due to 
service-connected disability (TDIU), to the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO), for additional development, to include evaluation of the Veteran's DM.  

A VA evaluation of the Veteran's DM was obtained in July 2010.  Consequently, there has been substantial compliance with the July 2008 remand instructions with respect to this increased rating issue.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

An August 2010 rating decision granted service connection for schizoaffective disorder, with some PTSD symptoms, and assigned a 100 percent rating effective July 1, 2003; this rating action also granted basic eligibility to Dependents' Educational Assistance, effective July 1, 2003.  Consequently, the issue of entitlement to service connection for PTSD has been granted.  As the Veteran was assigned a 100 percent rating for his psychiatric disorder prior to the date of claim for TDIU, the issue of TDIU is moot.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge sitting at the RO in January 2008, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for an initial evaluation in excess of 10 percent prior to May 13, 2005; and in excess of 20 percent beginning May 13, 2005, for service-connected DM; and he has otherwise been assisted in the development of his claim.

2.  The Veteran's service-connected DM required a restricted diet only prior to May 13, 2005.  Medication for diabetes, including insulin, was required beginning May 13, 2005; there is no evidence of restriction of activities due to DM.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in excess of 10 percent prior to May 13, 2005, and in excess of 20 percent beginning May 13, 2005, for service-connected DM have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in January 2003, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  Service connection for DM was granted by rating decision in November 2003.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the above-noted letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files after the letter.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a March 2006 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was conducted in July 2010.

The Board concludes that all available evidence pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the January 2008 video conference hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999).   

Law And Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  


Schedular Criteria

A 10 percent rating is assigned for DM when it is manageable by restricted diet only.  A 20 percent evaluation is assigned for DM requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted for the requirement of insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is assigned for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

Complications of DM are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) (2011).  

Analysis

A November 2003 rating decision granted service connection for DM and assigned a 10 percent rating effective July 24, 2002.  The Veteran timely appealed the assigned rating.  A July 2005 rating decision granted a 20 percent rating for DM beginning May 13, 2005.  The Veteran continued his appeal.  After review of the applicable evidence and VA law and regulations, the Board finds that medical evidence warranting an initial rating in excess of 10 percent prior to May 13, 2005, and in excess of 20 percent beginning May 13, 2005, for DM has not been shown.

VA treatment reports dated in 2002 and 2003 reveal that the Veteran was on a dietary restriction of no sweets in July 2002.  It was noted in August 2002 that his sugars were elevated but he had been on his diet for less than a week; he was to be observed off medications and on a diet for the next month before starting any medications.  Diet-controlled DM was diagnosed in October 2002.  It was reported in June 2003 that the Veteran was doing well physically as long as he followed his diet; polyuria and "dipsia" had resolved.  The diagnosis was DM, on diet, no symptoms, sugars improved.

It was noted on VA evaluation in December 2004 that the Veteran was 68 inches tall and weighed 219 pounds.  He was using diet modification of his DM.  The impression was uncomplicated type 2 DM, without medication.

It was reported in VA treatment records for May 13, 2005, that the Veteran's sugars had increased since he had stopped going to the gym.  He was to resume exercise and start metformin.  He was warned about the signs of hypoglycemia.

VA diabetic eye evaluations in September 2005 and September 2007 did not reveal any retinopathy.

The Veteran testified at a RO hearing in July 2006 and at a video conference hearing in January 2008 in support of his claim.

The Veteran was hospitalized at Sound Shore Medical Center in June 2008 because of a problem with hypoglycemia while driving, which caused him to swerve in and out of traffic.  

According to VA treatment reports for June 2008, the Veteran was taking insulin and had some diabetic retinopathy of the left eye.  It was noted in July 2008 that the Veteran was on "NPH" insulin as well as metformin and glyburide, but that he had experienced several serious hypoglycemic reactions.

The impression on VA DM evaluation in July 2010 was type II DM, oral medications and insulin with history of hypoglycemic reactions, better control on current regimen.  It was noted that the Veteran had very mild residual functional impairment due to DM; mild diabetic retinopathy of the right eye with no residual functional impairment; and hypertension, likely as not essential.  There were no neurological complications.  With respect to restriction of activities, the Veteran was told to check his blood sugar prior to driving because of a prior motor vehicle incident due to hypoglycemia.

To warrant an evaluation of 20 percent for DM, there needs to be evidence that the Veteran's DM required insulin and a restricted diet or required an oral hypoglycemic agent and a restricted diet.  The medical evidence prior to May 13, 2005, reveals that the Veteran was able to control his DM with diet alone and did not need medication.  Consequently, an evaluation in excess of 10 percent is not warranted prior to May 13, 2005.  

A 20 percent rating was correctly assigned effective May 13, 2005, however, because the treatment report for May 13, 2005, reveals that the Veteran was prescribed an oral hypoglycemic agent.  To warrant an evaluation in excess of 20 percent for DM, there needs to be evidence showing that DM requires insulin, a restricted diet and regulation of the Veteran's activities, meaning avoidance of strenuous occupational and recreational activities.  The evidence of record indicates that the Veteran is now taking insulin and is on a restricted diet due to his DM.  In fact, at his VA evaluation in July 2010 he was told only to check his blood sugar prior to driving.  See also Camacho v. Nicholson, 21 Vet. App. 360, 361 (2007) ("[T]he evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities.").

As there is no evidence that the Veteran has had any medically ordered restriction of his activities, an evaluation in excess of 20 percent is not warranted during the appeal period under the applicable schedular criteria.  Consequently, staged ratings greater than those currently assigned are not warranted for service-connected DM.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Regarding complications of the Veteran's DM, there is a notation on VA examination in July 2010 of mild diabetes retinopathy without residual functional impairment.  Because this retinopathy does not cause any functional impairment, it is a noncompensable complication and is considered part of the diabetic process under Diagnostic Code 7913, rather than a complication warranting a separate rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Extraschedular Consideration 

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

In this case, the schedular evaluation in this case is not shown to be inadequate for the purpose of rating the service-connected DM.  An evaluation in excess of the assigned ratings is provided in the rating schedule for the disability at issue, but the medical evidence reflects that the required manifestations are not present in this case.  

Although the Veteran's service-connected DM may adversely affect his functional capacity to some degree, as evidenced by his current evaluation, the medical evidence does not show marked interference with employment due to this disability.  As noted, the service-connected disability does not restrict the Veteran's activities.  There is also no evidence of frequent hospitalization due to the disability.  
Additionally, the Veteran has not submitted evidence that his service-connected DM results in disability factors not contemplated in the rating criteria.  Therefore, a determination to refer this issue for extraschedular consideration based on an unusual or exceptional disability picture is not appropriate.  


ORDER

An initial evaluation in excess of 10 percent prior to May 13, 2005, and in excess of 20 percent beginning May 13, 2005, for service-connected DM is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


